Citation Nr: 1622263	
Decision Date: 06/03/16    Archive Date: 06/13/16

DOCKET NO.  08-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a right knee disability.  

3.  Whether new and material evidence has been received to reopen a claim for service connection for left knee disability

4.  Whether new and material evidence has been received to reopen a claim for service connection for right shoulder disability.

5.  Entitlement to service connection for left shoulder disability.

6.  Entitlement to service connection for bilateral hip disability.

7.  Entitlement to service connection for hypertension.

8.  Entitlement to service connection for tinnitus.

9.  Entitlement to an increased disability evaluation prior to November 17, 2010 for PTSD, currently assigned a 30 percent evaluation prior to November 17, 2010 and 100 percent thereafter.

10.  Entitlement to an effective date earlier than November 17, 2010 for the assignment of a 100 percent disability rating for PTSD.

11.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from March 1969 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In August 2015, the Veteran testified at a hearing held at the RO before the undersigned Veterans Law Judge.  A transcript of these proceedings has been associated with the Veteran's claims file.
The Veteran's claims file is a "paperless" claims file.  All records in the Veteran's case are maintained in Virtual VA and Veterans Benefits Management System (VBMS).

The Board notes that in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court of Appeals for Veterans Claims (Court) held that a claim for a TDIU due to service-connected disability is part and parcel of an increased rating claim for that disability when raised by the record.  The Veteran raised the issue of TDIU during his hearing.  Therefore, the issue of entitlement to TDIU is before the Board.  

The issues of entitlement to TDIU, entitlement to service connection for bilateral hearing loss, on the merits, and entitlement to service connection for tinnitus are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran in this case served on active duty from March 1969 to January 1973.

2.  The Veteran's initial claim of service connection for bilateral hearing loss was last denied in a February 1998 decision by the RO.
 
3. The evidence received since the February 1998 decision is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim of service connection for a bilateral hearing loss.

4.  On August 21, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for whether new and material evidence has been received to reopen a claim for service connection for right knee disability is requested.

5.  On August 21, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for whether new and material evidence has been received to reopen a claim for service connection for left knee disability is requested.

6.  On August 21, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for whether new and material evidence has been received to reopen a claim for service connection for right shoulder disability is requested.

7.  On August 21, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for service connection for a left shoulder disability is requested.

8.  On August 21, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for service connection for a bilateral hip disability is requested.

9.  On August 21, 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of the appeal for service connection for hypertension disability is requested.

10.  Prior to December 14, 2006, the Veteran's PTSD was manifested by occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks including depressed mood.  

11.  From December 14, 2006 to December 6, 2007, PTSD was manifested by occupational and social impairment with reduced reliability and productivity due to such symptoms as disturbances of motivation and mood and difficulty in establishing and maintaining effective work and social relationships.  

12.  Beginning December 6, 2007, the Veteran's PTSD has been manifested by total occupational and social impairment.
CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the claim of service connection for bilateral hearing loss. 38 U.S.C.A. §§ 1310, 5103, 5103A, 5107, 5108, 7105 (West 2014); 38 C.F.R. §§ 3.156, 3.159, 3.312 (2015).

2.  The criteria for withdrawal of an appeal for whether new and material evidence has been received to reopen a claim for right knee disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

3.  The criteria for withdrawal of an appeal for whether new and material evidence has been received to reopen a claim for left knee disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

4.  The criteria for withdrawal of an appeal for whether new and material evidence has been received to reopen a claim for right shoulder disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

5.  The criteria for withdrawal of an appeal for service connection for left shoulder disability by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

6.  The criteria for withdrawal of an appeal for service connection for bilateral hip by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

7.  The criteria for withdrawal of an appeal for service connection for hypertension by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

8.  The criteria for a rating in excess of 30 percent prior to December 14, 2006 have not been met or approximated.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

9.  The criteria for a rating of 50 percent, but no higher, for PTSD were met from December 14, 2006 to December 6, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).

10.  The criteria for a 100 percent evaluation for PTSD were met beginning December 6, 2007.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn this appeal for the following issues:  whether new and material evidence has been received to reopen a claim for service connection for a right knee, left knee, and right shoulder disabilities, as well as entitlement to service connection for left shoulder disability, bilateral hip disability, and hypertension.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.



II.  New and Material Evidence Bilateral Hearing Loss

The Board notes that the issue of entitlement to service connection for bilateral hearing loss is being reopened and is subject to additional development on remand, as will be described.  Accordingly, the Board will not further address the extent to which VA has fulfilled its notification and assistance requirements for this issue. 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015). 

In general, VA rating decisions that are not timely appealed are final.  See 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2015).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim may be reopened when new and material evidence is presented or secured with respect to that claim. 

New evidence is defined as evidence not previously submitted to agency decision-makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2015). 

An adjudicator must follow a two-step process in evaluating a previously denied claim.  First, the adjudicator must determine whether the evidence added to the record since the last final decision is new and material.  If new and material evidence is presented or secured with respect to a claim that has been finally denied, the claim will be reopened and decided upon the merits.  Once it has been determined that a claimant has produced new and material evidence, the adjudicator must evaluate the merits of the claim in light of all the evidence, both new and old, after ensuring that the VA's statutory duty to assist the appellant in the development of his claim has been fulfilled.  See 38 U.S.C.A. § 5108 (West 2014); Elkins v. West, 12 Vet. App. 209 (1999); Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999). 

The Court of Appeals for Veterans Claims (the Court) has stated that the language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010). 

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

In February 1998, the Veteran's claim for service connection for bilateral hearing loss was denied by the RO.  Notice of this decision was mailed the same month. The Veteran filed a notice of disagreement with this decision in March 1998, but only for the issue of entitlement to service connection for PTSD.  Therefore, the February 1998 RO decision became final as to the issue of service connection for bilateral hearing loss.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  The Veteran filed a new claim for service connection for bilateral hearing loss in April 2006.  The RO denied the Veteran's claim in May 2007, finding no new and material evidence to reopen a claim.  The Veteran appealed this decision to the Board.  The February 1998 decision is the last final decision.  In order to reopen the claim, the Veteran must provide new and material evidence.

In essence, the RO denied the Veteran's claim in February 1998 because the Veteran's service treatment record did not show evidence of treatment for hearing loss and the recent VA audio examination was normal.  The Board's inquiry will be directed to the question of whether any additionally submitted [i.e. after February 1998] evidence bears directly and substantially upon these matters. 

Since February 1998, two VA treatment record show treatment for bilateral hearing loss.  A June 2007 VA treatment records shows that the Veteran has a current hearing loss disability according to 38 C.F.R. §3.385.  A July 2007 VA treatment record shows that the Veteran has bilateral hearing loss and received hearing aids.
During the June 2007 VA treatment record, the Veteran reported noise exposure from serving in the United States Air Force for four years and being a trucking manager.

The language of VA regulations does not require the submission of new and material evidence as to each previously unproven element of a claim for that claim to be reopened.  See Shade v. Shinseki, 24 Vet. App 110 (2010).  In this connection, the Board finds that this evidence constitutes new and material evidence. 

For the sole purpose of establishing whether new and material evidence has been submitted, the credibility of new evidence, although not its weight, is presumed for the narrow purpose of determining whether sufficient evidence has been submitted to reopen the previously disallowed claims for service connection.  See Justus, supra.  This new evidence relates to a fact or facts necessary to substantiate the Veteran's service-connection claim for a bilateral hearing loss disability, and presents a reasonable possibility of substantiating it.  See 38 C.F.R. § 3.156 (2014). Accordingly, the Board finds that there is sufficient new and material evidence to reopen the Veteran's claim.

The United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a Veteran's injury or disability, even where it would not be enough to convince the Board to grant a claim.  See Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998).

For reasons which will be expressed below, the Board finds that additional development is required before the claims may be adjudicated on the merits. 

III.  Duties to Notify and Assist

In correspondence dated in May 2006, the agency of original jurisdiction (AOJ) satisfied its duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 2014) and 38 C.F.R. § 3.159(b) (2015).  Specifically, the May 2006 notice informed the Veteran of information and evidence necessary to substantiate the claim for a higher evaluation for PTSD and of the relative burdens of VA and the Veteran, relating the information and evidence that VA would seek to provide and that which he was expected to provide.  The notice also informed the Veteran of information and evidence that governs the initial assignment of a disability evaluation and the regulations regarding the effective date of the establishment of service connection.  

VA has done everything reasonably possible to assist the Veteran with respect to his claim for benefits in accordance with 38 U.S.C.A. § 5103A (West 2014) and 38 C.F.R. § 3.159(c) (2014).  Service treatment records have been associated with the claims file.  All identified and available post-service treatment records have been secured.  The Veteran has been medically evaluated in conjunction with his claim, and medical opinions have been sought.  The Board has reviewed the resultant reports and finds that the examinations and opinions of record are adequate for rating purposes.  Specifically, they were conducted based on a review of the pertinent information in the claims file and a complete examination of the Veteran.  The opinions offered were accompanied by reasonable rationales that are supported by the clinical evidence.  Thus, the Board finds that the duty to assist has been fulfilled.

At the Veteran's August 2015 hearing, the undersigned discussed in detail the elements of each of the claims on appeal, to include identifying the specific types of evidence and information which would be of assistance in substantiating them.  Additionally, the Veteran was offered an opportunity to ask the undersigned questions regarding his claim.  38 C.F.R. § 3.103(c)(2); Bryant v. Shinseki, 23 Vet. App. 488 (2010).

IV.  Earlier Effective Date for 100 Percent Evaluation for PTSD and increased evaluation for PTSD

As noted in the RO decisions on appeal, the issue before the Board may be phrased in different ways.  The issue may be phrased as entitlement to an earlier effective date earlier than November 17, 2010 for a 100 percent rating for PTSD.  The issue may also be phrased as entitlement to an increased disability evaluation in excess of 30 percent for PTSD prior to November 17, 2010.  The Board notes that the grant of any compensation benefit necessarily includes implementation of an award and the selection of an effective date, since no award is granted in a legal vacuum.  Here, the Board has divided the issue into two issues: (1) entitlement to an earlier effective date for a 100 percent rating for PTSD prior to November 17, 2010 (the date of the assignment of the 100 percent rating) and (2) entitlement to an increased evaluation prior to November 17, 2010 for PTSD, currently assigned 30 percent evaluation prior to November 17, 2010 and 100 percent thereafter.  The Veteran in any event timely disagreed with the effective date the RO assigned when it granted the 100 percent rating in January 2011, so there is no issue as to an impermissible freestanding claim for an earlier effective date.  Cf. Rudd v. Nicholson, 20 Vet. App. 296 (2006).

By way of background, the Board granted service connection for PTSD in September 2004.  The RO issued a rating decision dated in November 2004 granting service connection for PTSD and assigning an evaluation of 30 percent effective October 31, 1997.  The Veteran did not appeal the evaluation assigned or the effective date.  The Veteran filed a claim for an increased evaluation on April 18, 2006.  The RO continued the 30 percent evaluation for PTSD in a May 2007 rating decision.  The Veteran filed a notice of disagreement with this decision in August 2008 claiming that a higher evaluation was warranted.  A statement of the case was issued in February 2008 continuing the 30 percent evaluation.  The Veteran filed a substantive appeal in March 2008.  In a January 2011 rating decision, the RO granted a 100 percent evaluation for the Veteran's PTSD, effective November 17, 2010.  The RO explained that November 17, 2010 was the date of the examination first showing evidence permitting a higher evaluation.  The Veteran testified during the hearing that a 100 percent evaluation should be assigned effective April 18, 2006, the date of the his claim for an increased evaluation.

Under 38 U.S.C.A. § 5110(a), the effective date of an increase in a veteran's disability compensation "shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor.  38 U.S.C.A. § 5110(b)(2) provides an exception to this general rule: "The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date."  Thus, "the plain language of [section] 5110(b)(2) . . . only permits an earlier effective date for increased disability compensation if that disability increased during the one-year period before the filing of the claim."  See Gaston v. Shinseki, 605 F.3d 979, 983 (Fed. Cir. 2010).  

As the Veteran did not file a notice of disagreement with the November 2004 RO rating decision, the November 2004 decision became final.  The Veteran's date of claim for an increased evaluation for PTSD is April 18, 2006.  As noted above, an effective date is permitted for increased disability compensation if that disability increased during the one-year period before the filing of the claim if evidence is found within that time period showing such an increase.  The Board has reviewed the evidence received concerning the one year period before filing his claim and has not found evidence that would warrant an increase.  

The Veteran's PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  All psychiatric disabilities, however, are evaluated under the General Rating Formula for Mental Disorders (general rating formula).  Pursuant to the general rating formula, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  A 70 percent rating is warranted when the psychiatric disorder results in occupational and social impairment with deficiencies in most areas such as work, school, family relations, judgment, or mood, due to such symptoms as suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such an unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); and inability to establish and maintain effective relationships.  A total schedular rating of 100 percent is warranted when the disorder results in total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of mental and personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term 'such as' in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms, a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) scale reflects psychological, social, and occupational functioning of a hypothetical continuum of mental health illness. See Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV)).  A score in between 51 and 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41-50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).

VA psychiatric treatment records do not show that a higher evaluation than 30 percent was warranted during the one year period before the time that the Veteran filed his claim in April 2006.  For instance, in an April 2005 VA psychiatric treatment record, the Veteran reported improvement in mood and outlook.  He was re-elected as Commander at his VFW local group.  He denied temper-flare-ups and felt improvement in handling his emotions.  In May 2005, the Veteran reported improvement in mood, he appeared well-rested and his affect was full and mood was euthymic.  In June 2005, although he had numerous physical problems, he was feeling "pretty good" mentally.  He reported some "ups and downs" in July 2005, but he denied self-harm and reported that things were going well for him, and he had planned to go on vacation with his wife soon.  In October 2005, although he was discouraged about his recent weight gain, he reported a renewed sense of enthusiasm regarding activities which he needed to complete.  In the past, under these circumstances, he reported feeling a sense of dread.  In February 2006, the Veteran reported overall improvement.  His affect was full and mood was euthymic.  He denied thoughts, urges or plans of self-harm.  He denied depressive symptoms at that time and looked forward to a vacation.  Overall, the Veteran exhibited a positive future-oriented mental outlook.  

The Board acknowledges that the Veteran has not worked since 1994.  It is not clear from the record as to whether he was not working in the year prior to filing his claim because of his PTSD symptoms.  During a July 2009 VA examination, the Veteran reported that after he was laid off in the 1990's,  he moved to Ohio and could not find a job at his level (he had worked as a manager).  The Veteran reported that the job market was not good.  The examiner also opined that the Veteran's PTSD had a mild impact on actual occupational functioning when the Veteran was working.  The Veteran reported that he had had some problems with anger at work but was never fired and had moved into management.  His depression that occurred later impacted his motivation to seek employment again, but the Veteran has not attempted work since 1991.

The Board also acknowledged the Veteran's spouse's testimony that the Veteran mainly would sit in his chair at home, and it was difficult to convince him to go out.  She noted that this had been happening since 2005.  As described above, several VA treatment records show a different picture.  The Veteran even denied depressive symptoms on February 2006.  The Veteran also appeared to be leaving his home regularly as he had been re-elected as Commander at his VFW in April 2005.

After weighing the evidence, the above evidence reflects that, prior to the Veteran's April 18, 2006 claim, it was not factually ascertainable that an increase in the severity of his PTSD had occurred such that a higher evaluation than 30 percent rating was warranted.  The Veteran's overall impairment caused occasional and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  An effective date for a higher evaluation prior to April 18, 2006 is therefore not warranted on this basis.

The Veteran claims that a higher evaluation is warranted for his service-connected PTSD prior to November 17, 2010.  

In August 2006, the Veteran attended a week national conference with the VFW.

A July 2006 VA treatment record noted that the Veteran noticed a worsening of his depression since about mid-May.  He reported feeling lethargic, and he mostly sat around watching television and has little interest in doing anything else.  The Veteran was recovering from a knee replacement, but reported that he had recovered really well from this.  The Veteran denied all thoughts of self-harm.  The Veteran did not feel helpless or worthless.  Affect was full and mood was euthymic.  He denied suicidal or homicidal ideation, intent or plan.

In July 2006, the Veteran reported being a little depressed for the past two to three months.  He reported that his session with his psychologist were extremely helpful.    He reported that sometimes he "overdrinks".  

In September 2006, the Veteran reported much improvement in mood since last session.  His vacation was good.  He did not know what triggered his last episode of depression.  The Veteran believed that his 30 minutes daily exercise routine had helped alleviate his depression.  His affect was full and mood was relaxed.  The Veteran denied suicidal ideation, intent, or plan.  

During a December 14, 2006 VA examination, the Veteran reported nightmares, night sweats and aggressive behavior at least two to three times a week.  The Veteran reported that with his medication regiment, he was doing well.  The examiner found that his physical health and social interrelationships were compromised secondary to this PTSD.  His recreational leisure pursuits were watching television and taking walks.  The Veteran had a diagnosis of PTSD with depression and anxiety.  He has no gainful employment since 1994.  It is not clear if he is unemployable due to his PTSD.  A GAF score of 55 was assigned.  He had poor sleep, irritability, outbursts, and unable to concentrate with memory loss, preoccupied with his nightmares and the constant burdened by the hurricane in Vietnam.

In an April 2007 VA treatment record, the Veteran reported slight improvement in depression, although he is still reporting low motivation and relative inactivity.  The Veteran and his wife had some trips planned with the VFWs.  He spent most days on the computer, watching television or reading.

In May 2007, the Veteran reported that he was doing pretty well and thinking about going to Iraq to work as a contractor.  He reported a decrease in depression and an increase in motivation since processing this decision.  

In a June 2007 VA treatment record, the Veteran reported that he felt like him and his wife were spending quality time together and had a recent outing to Pittsburgh for baseball.  The Veteran discussed emotional eating and weight loss.  He did not have suicidal or homicidal thoughts.  
	
In an October 2007 VA treatment record, the Veteran reported that he watches television in his room and isolates from the rest of his family.  The Veteran noted that if he can make himself leave the house, he usually has a good time at the VFW local organization.
In November 2007 VA treatment records, the Veteran reported progress of leaving the room in his home each hour.  The Veteran reported feeling more optimistic and has started leaving his room each hour to mingle with his family.  He also reported a decrease in apathy and social isolation.  He denied homicidal or suicidal thoughts.

In December 6, 2007, the Veteran's attorney, at that time, submitted a psychological evaluation of the Veteran.  During the examination, the Veteran appeared anxious and depressed.  The Veteran reported frequent thoughts of suicide.  Testing noted that the Veteran had chronic and severe symptoms of PTSD.  The examiner noted that his PTSD symptoms caused marked impairment in social, occupational and other important areas of functioning.  The examiner diagnosed the Veteran with PTSD, depression, dysthymia and anxiety.  The Veteran's only social contact appeared to be his wife and his mother-in-law, who live with him.  He has two friends in California.  The examiner assigned a GAF score of 31.  The examiner found that he was unable to work and isolates himself in his room and has frequent suicidal thoughts.

In December 2007 VA treatment record, the Veteran reported that he had lost weight on a diet and reported overall improvement in mood outlook.  He noted that this was the first Christmas that he remembers that he was not depressed.  He reported that he gets out of his chair and goes to the front room of the house to socialize about 2 to 3 times in the evening.  The provider noted that this was a vast improvement over the Veteran's previous pattern of staying in his room all day.  This was the first time in years that he spent all of Christmas Day in the family room with everyone and did not isolate.  He denied homicidal ideation/intent/plan.

A June 5, 2008 psychiatric examination noted a diagnosis of PTSD, depressive disorder and alcohol abuse.  The examiner noted that his PTSD symptomotology have stayed the same if not worsened.  The examiner opined that his PTSD symptomatology would interfere with occupational functioning. The Veteran had considerable problems with working memory and aphasia.  The examiner found this pattern was often associated with PTSD.  The examiner assigned a GAF score of 50.  

In May 2009, the Veteran's wife provided a statement about how her husband stays at home and does little to no socializing.  

In July 2009, the Veteran was afforded a VA examination.  The Veteran reported ongoing problems with anger and depression despite taking a number of medications.  The Veteran withdrew from people, stays in his room and has very limited activity.  The Veteran has intrusive thoughts, nightmares, avoidance of such thoughts, diminished interest and detachment, as well as sleep disturbance, anger problems, hypervigilance, and exaggerated startle response.  The Veteran's PTSD symptoms appear to be relatively mild and manageable for years.  His depression, is the more severe conditions.  The Veteran's depression had a significant negative impact on social functioning and he does not interact much at all with people.  He says in his room a great deal.  He also has recurrent suicidal thinking.  His affect was depressed and he appeared lethargic.

Having carefully reviewed the evidence of record, the Board concludes that an evaluation of 50 percent is warranted for the period beginning December 14, 2006.  
The Board acknowledges that evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the diagnostic code.  Instead, the rating specialist is to consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV.  If the evidence demonstrates that a claimant suffers symptoms or effects that cause occupational or social impairment equivalent to what would be caused by the symptoms listed in the diagnostic code, the appropriate, equivalent rating will be assigned.  Mauerhan v. Principi, 16 Vet. App. 436 (1992). 

Prior to December 14, 2006, the Veteran's symptoms most closely approximated a 30 percent evaluation with intermittent periods of inability to perform occupational tasks.  Although some periods of depression, generally his affect was full and mood was euthymic.  He was active with the VFW local organization and spent time with this wife.

Beginning December 14, 2006, the Veteran's psychiatric disabilities appear to have worsened.  He reported nightmares, night sweats and aggressive behavior at least two to three times a week.  He was unable to concentrate and had memory loss.  His social relationships were compromised.  A GAF score of 55 was assigned.  In essence, the evidence reflects symptoms during the period in question that are best contemplated by the criteria for a 50 percent evaluation in that the Veteran experienced occupational and social impairment with reduced reliability and productivity due to his PTSD symptoms. 

The Board has also determined that an evaluation in excess of 50 percent is not warranted for this period between December 14, 2006 and December 6, 2007.  During this period, the Veteran and his wife went on trip with the VFWs organization.  He reported good quality time with this wife in June 2007 and noted that they went to Pittsburg for baseball game.  In October 2007, the Veteran reported that he was able to leave the house and reported having a good time at the VFW organization's functions.  He reported progress in mingling with family and reported a decrease in apathy and social isolation.  The evidence does not demonstrate suicidal ideation, obsessional rituals that interfere with routine activities, speech intermittently illogical obscure, or irrelevant, near-continuous panic or depression affecting ability to function independently, appropriately and effectively, impaired impulse control, spatial disorientation, neglect of personal appearance and hygiene, difficulty adapting to stressful circumstances, inability to establish and maintain effective relationships.  Rather, his symptoms as described above more closely approximate the level of severity contemplated by the 50 percent rating category.  As such, the Board finds that the record as a whole does not support the existence of symptoms to support an evaluation in excess of 50 percent for PTSD for the period between December 14, 2006 and December 6, 2007.

On the other hand, the Board concludes that a 100 percent evaluation is warranted for the period beginning December 6, 2007.  Beginning on December 6, 2007, the Veteran began to report frequent suicidal thoughts.  His only social contacts appeared to be his wife and mother-in-law who live with him.  He had two friends but they lived in California.  The examiner found that the Veteran could not work and isolated himself in his room.  Although a VA treatment record noted improvement in December 2007, the overall symptomatology for the period beginning December 6, 2007 shows that the Veteran was totally impaired due to his PTSD symptoms.  A June 2008 examiner noted that his PTSD symptomatology would interfere with occupational functioning.  The Veteran had considerable problems with working memory.  In May 2009, the Veteran's spouse noted that he does not socialize at all and stays in his home.  In July 2009, he had anger and depression, and isolated himself in his room.  The Veteran did not interact at all with people and had recurrent suicidal thinking.  His affect was depressed and lethargic.

In summary, the overall disability picture warrants no higher than a 30 percent disability evaluation prior to December 14, 2006, a 50 percent disability evaluation, but no higer from December 14, 2006 to December 6, 2007, and a 100 percent disability evaluation beginning December 6, 2007.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The preponderance of the evidence is against higher ragings than those for the foregoing time periods in question prior to December 6, 2007.  

Extra-Schedular Consideration

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

An extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).
Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a Veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the Board must determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's PTSD is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's PTSD with the established criteria found in the rating schedule for psychiatric disabilities show that the rating criteria reasonably describes the Veteran's disability level and symptomatology. 

Specifically, the Veteran's symptoms including depression, difficulty concentrating, diminished interest in significant activities, and depression.  While many of the Veteran's symptoms are specifically contemplated by the rating criteria, some are not.  That said, the Board expressly finds that they are on par with the level of severity contemplated by the 30 percent rating prior to December 14, 2006, the 50 percent rating criteria from December 14, 2006 to December 6, 2007, and 100 percent rating criteria from December 6, 2007, and are not so far outside the realm of the rating criteria so as to warrant extra-schedular consideration.  The Veteran's diminished interest falls within the scope of disturbances of motivation and mood. In this analysis, the Veteran's entire disability picture has been considered, and his symptoms are contemplated by the schedule.

In short, there is nothing in the record to indicate that the Veteran's disability causes impairment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1)  is not warranted.


ORDER

As new and material evidence has been received to reopen the claim of service connection for bilateral hearing loss, the appeal to this extent is granted.

The appeal for the issue of whether new and material evidence has been received to reopen a claim for service connection for a right knee disability is dismissed.

The appeal for the issue of whether new and material evidence has been received to reopen a claim for service connection for left knee disability is dismissed.

The appeal for the issue of whether new and material evidence has been received to reopen a claim for service connection for right shoulder disability is dismissed.

The appeal for the issue of entitlement to service connection for left shoulder disability is dismissed.

The appeal for the issue of entitlement to service connection for bilateral hip disability is dismissed.

The appeal for the issue of entitlement to service connection for hypertension is dismissed.

Prior to December 14, 2006, a disability evaluation for PTSD in excess of 30 percent is denied.

An increased disability rating of 50 percent, but no higher, for PTSD from December 14, 2006 to December 6, 2007, is granted subject to the laws and regulations governing the payment of monetary benefits.

An increased disability rating of 100 percent for PTSD from December 6, 2007 to November 17, 2010, is granted subject to the laws and regulations governing the payment of monetary benefits.


REMAND

The issue of entitlement to TDIU, whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss and the issue of entitlement to service connection for tinnitus need to be remanded for further development.

In McClendon v. Nicholson, 20 Vet. App. 79 (2006), the Court reviewed the criteria for determining when an examination is required by applicable regulation and how the Board applies 38 C.F.R. § 3.159(c).  The three salient benchmarks are: competent evidence of a current disability or recurrent symptoms; establishment of an in-service event, injury, or disease; and indication that the current disability may be associated with an in-service event.  The claims file shows that the Veteran has a current hearing loss disability according to 38 C.F.R. §3.385.  See June 2007 VA treatment record.  The Veteran also reported having bilateral tinnitus for years in a June 2007 VA treatment record.  The Veteran reported noise exposure during his service in the United States Air Force.  See June 2007 VA treatment record.  In his April 2006 claim, the Veteran noted that his hearing loss and tinnitus are a direct result of his military service.  He explained that as a security specialist and guard in the Air Force, he experienced loud booming noises while around aircraft jet engines and numerous exposures to gunfire and firing ranges and other assignments.  Therefore, the Board finds that the evidence of record triggers VA's duty to provide an examination and obtain an opinion for both tinnitus and bilateral hearing loss.  See 38 C.F.R. § 3.159(c).

The Veteran and his spouse maintain that the Veteran cannot work due to his PTSD symptoms.  The record shows that the Veteran has not worked since the 1990s, but it unclear from the record if he was not working due to his service-connected disabilities, including PTSD.  The Board finds that further development is needed to determine the cause of his unemployability.  

The Board notes that a 100 percent evaluation has been granted for PTSD beginning December 6, 2007.  The RO should determine whether entitlement to TDIU is warranted prior to this date and also determine if granting a TDIU beginning December 6, 2007 would be considered moot in light of Bradley v. Peake, 22 Vet. App. 280 (2008).

Accordingly, the case is REMANDED for the following action:

1.  Obtain VA treatment records since June 2009 and associate them with the claims file.

2.  Schedule a VA examination to determine the nature and etiology of the Veteran's claimed bilateral hearing loss and tinnitus.  The claims folder should be forwarded to the examiner for review.  The examiner should be directed to elicit a complete history from the Veteran, the pertinent details of which should be recited in the examination report.

All indicated studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should identify any hearing loss disability and tinnitus disability.  

With respect to any currently present hearing loss or tinnitus disability, the examiner should provide an opinion regarding whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that such disability is related to any disease or injury in service.

The examiner's attention is directed to the Veteran's statements that he was exposed to loud noise in service as a security specialist and guard in the Air Force.  He experienced loud booming noises while around aircraft jet engines, and he reported numerous exposure to gunfire from firing ranges and other assignments.  

The complete rationale for all opinions expressed should be provided in the examination report, to include reference to pertinent evidence where appropriate.  If the examiner determines that he is unable to provide the requested opinions without resort to speculation, he must provide a reasoned explanation for such conclusion, which includes appropriate references to pertinent evidence of record.

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Note that the lack of documented treatment or diagnosis of hearing loss in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's military occupational specialty and lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed hearing loss.

3.  Obtain an opinion regarding the Veteran's ability to maintain substantial gainful employment.  Obtain the opinion from an appropriate medical professional who is qualified to offer an opinion regarding the functional impairment of the Veteran's service-connected disabilities with regard to his employment.  In proffering an opinion, the medical professional should review the paper and electronic claims file (or copies of the relevant evidence should be made available to him), and the Veteran's VA vocational rehabilitation folder, and address the Veteran's functional limitations due to his service-connected disabilities, jointly, as they may relate to his ability to function in a work setting and to perform work tasks, including sedentary and physical tasks.  The medical professional must specifically take into consideration the Veteran's level of education, special training, and previous work experience, but not his age or any impairment caused by nonservice-connected disabilities.

The medical professional should consider both service-connected physical disabilities as well as service-connected psychological disabilities and consider the period prior to December 6, 2007 and the period beginning December 6, 2007.

4.  The Veteran is hereby notified that it is his responsibility to report for any examination, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655.

5.  Upon completion of the examinations ordered above, review the examination reports to ensure that they address the questions presented.  Any inadequacies should be addressed prior to recertification to the Board.

6.  Readjudicate the Veteran's claims, with application of all appropriate laws, regulations, and case law, and consideration of any additional information obtained as a result of this remand.  If the decision remains adverse to the Veteran, he and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


